Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 1 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 2 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 3 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 4 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 5 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 6 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 7 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 8 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 9 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 10 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 11 of 12




                               Exhibit 2
Case 3:20-cv-00297 Document 1-2 Filed on 09/23/20 in TXSD Page 12 of 12




                               Exhibit 2
